DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12, line 2 recites “the connected end”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Callahan (US 8,723,085) in view of Shah (US 6,246,033) and Bucheister (US 4,039,991).
With respect to the limitations of claim 1, Callahan teaches an electric resistance heating coil assembly, comprising: a spiral wound heating element (Figs 1, 3, 4, heating element 1, Col 2) having a first coil section (Figs 3, 4, cycling resistive heating wires 13, Col 2) and a second coil section (Figs 3, 4, non-cycling resistive heating wire 12, Col 3); and a thermostat (Figs 3, 4, thermostat switch 8, Col 3) connected in series between the first and second coil sections of the spiral wound heating element (Col 3, Lines 30-50).  Callahan discloses the claimed invention except for the spiral wound heating element is sheathed; the thermostat comprising a base extending axially between a first end and a second end, a first terminal mounted to the base and connected to the first coil section, a bimetallic disk disposed within the base, and a conductive spring disposed within the base in biased engagement with the bimetallic disk to motivate the bimetallic disk towards the first end within the base, the conductive spring comprising a first layer and a second layer, the first layer extending from a contact end proximal to the bimetallic disk to a joinder end connected to the first terminal, and the second layer extending from a biasing end proximal to the bimetallic disk to a secured end fixed within the base.
However, Shah discloses the spiral wound heating element being a sheathed heating element (Col 1, Lines 10-15) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the spiral heating elements of Callahan silent to a sheath with the spiral wound heating element being a sheathed heating element of Shah for the purpose of providing a known and conventional heating element that is suitable for surface burner elements of electric ranges (Col 1, Lines 5-15).
Additionally, Bucheister discloses the thermostat comprising a base (Figs 1, 2, housing 12, Col 3) extending axially between a first end and a second end, a first terminal (terminal 54, Col 3) mounted to the base (12) and connected to the first coil section (as disclosed by Callahan), a bimetallic disk (bimetallic disc 64, Col 3) disposed within the base, and a conductive spring (contact member 44, Col 3) disposed within the base in biased engagement with the bimetallic disk (64) to motivate the bimetallic disk towards the first end within the base, the conductive spring comprising a first layer (contact member 44) and a second layer (spring lever 74, Col 4), the first layer extending from a contact end (contact button 52, Col 3) proximal to the bimetallic disk to a joinder end (end of 44 adjacent to rivet 42, Col 3) connected to the first terminal (54), and the second layer extending from a biasing end (end of 74 adjacent to opening 76) proximal to the bimetallic disk to a secured end fixed (end of 74 adjacent to rivet 42) within the base (12) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electric resistance heating element coil assembly of Callahan in view of Shah having a thermostat, silent to the thermostat configuration with the thermostat comprising a base extending axially between a first end and a second end, a first terminal mounted to the base and connected to the first coil section, a bimetallic disk disposed within the base, and a conductive spring disposed within the base in biased engagement with the bimetallic disk to motivate the bimetallic disk towards the first end within the base, the conductive spring comprising a first layer and a second layer, the first layer extending from a contact end proximal to the bimetallic disk to a joinder end connected to the first terminal, and the second layer extending from a biasing end proximal to the bimetallic disk to a secured end fixed within the base of Bucheister for the purpose of providing a known thermostat configuration that is suitable for cooking units and includes a bimetallic element therein to detect and prevent dangerous overheating conditions (Col 3, Lines 3-12).
With respect to the limitations of claims 2, 3, 4, 5, 6 and 7, Bucheister discloses the secured end (end of 74 adjacent to rivet 42) is attached to the connected end (end of 44 adjacent to rivet 42, Col 3); the second layer (spring lever 74) is nested within the first layer (contact member 44); the secured end (end of 74 adjacent to rivet 42) is positioned over the connected end (end of 44 adjacent to rivet 42, Col 3), and the contact end (contact button 52, Col 3) is positioned over the biasing end (end of 74 adjacent to opening 76); the second layer (74) is cladded to the first layer (44); further comprising a support rod (pin 38, Col 4) extending axially from the bimetallic disk (64) to the first layer (44); further comprising a second terminal (terminal 40, Col 3) mounted to the base and connected to the second coil section (as disclosed by Callahan), the first layer comprises a conduction pad (contact button 52) in selective electrical connection (fixed contact member 32, Col 3) with the second terminal at the contact end.

Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Callahan (US 8,723,085) in view of Shah (US 6,246,033) and Bucheister (US 4,039,991) as applied to claim 1, further in view of Wahls (US 5,043,690).
With respect to the limitations of claims 8, 9 and 10, Callahan discloses the first layer (44) comprises a first material, and wherein the second layer (74) comprises a second material.  Callahan in view of Shah and Bucheister discloses the claimed invention except for the second layer comprises a second material having a higher electrical resistivity than the first material; the first material comprises silver, copper, or aluminum; the second material comprises nickel, iron, or chromium.
However, Wahls discloses the second layer comprises a second material having a higher electrical resistivity than the first material (Figs 1, 2, discs 12, 14, Invar, steel, Col 3, Lines 15-31); the first material comprises silver, copper, or aluminum (Col 3, Lines 15-31); the second material comprises nickel, iron, or chromium (Col 3, Lines 15-31, iron) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multiple layered conductive spring of Callahan in view of Shah and Bucheister silent to the layer material with the second layer comprises a second material having a higher electrical resistivity than the first material; the first material comprises silver, copper, or aluminum; the second material comprises nickel, iron, or chromium of Wahls for the purpose of providing a known bimetallic biasing member having multiple materials that is suitable for wide temperature differentials to be tolerated (Col 3, Lines 15-31).
Callahan in view of Shah, Bucheister and Wahls discloses the claimed invention except for the first material comprises silver, copper or aluminum.  However, Wahls discloses that using other suitable materials for the biasing member (Col 3, Lines 25-30) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the first material comprises silver, copper or aluminum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable materials involves only routine skill in the art (see MPEP 2144.04).

Claims 11-17 are rejected under 35 U.S.C. 103 as being obvious over Callahan (US 8,723,085) in view of Bucheister (US 4,039,991).
With respect to the limitations of claim 11, Callahan teaches a cooktop appliance (Col 1, Lines 65-67, cooking appliance), comprising: a heating element (Figs 1, 3, 4, heating element 1, Col 2) defining a heating zone (zone indicated by 9); and a thermostat (Figs 3, 4, thermostat switch 8, Col 3) positioned within the heating zone of the heating element.  Callahan discloses the claimed invention except for the thermostat comprising a base extending axially between a first end and a second end, a bimetallic disk disposed within the base, and a conductive spring disposed within the base in biased engagement with the bimetallic disk to motivate the bimetallic disk towards the first end within the base, the conductive spring comprising a first layer and a second layer, the first layer extending from a contact end proximal to the bimetallic disk to a joinder end connected to the first terminal, and the second layer extending from a biasing end proximal to the bimetallic disk to a secured end fixed within the base.
However, Bucheister discloses the thermostat comprising a base (Figs 1, 2, housing 12, Col 3) extending axially between a first end and a second end, a bimetallic disk (bimetallic disc 64, Col 3) disposed within the base, and a conductive spring (contact member 44, Col 3) disposed within the base in biased engagement with the bimetallic disk (64) to motivate the bimetallic disk towards the first end within the base, the conductive spring comprising a first layer (contact member 44) and a second layer (spring lever 74, Col 4), the first layer extending from a contact end (contact button 52, Col 3) proximal to the bimetallic disk to a joinder end (end of 44 adjacent to rivet 42, Col 3) connected to the first terminal (54), and the second layer extending from a biasing end (end of 74 adjacent to opening 76) proximal to the bimetallic disk to a secured end fixed (end of 74 adjacent to rivet 42) within the base (12) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooktop appliance of Callahan having a heating element and thermostat, silent to the thermostat configuration with the thermostat comprising a base extending axially between a first end and a second end, a bimetallic disk disposed within the base, and a conductive spring disposed within the base in biased engagement with the bimetallic disk to motivate the bimetallic disk towards the first end within the base, the conductive spring comprising a first layer and a second layer, the first layer extending from a contact end proximal to the bimetallic disk to a joinder end connected to the first terminal, and the second layer extending from a biasing end proximal to the bimetallic disk to a secured end fixed within the base of Bucheister for the purpose of providing a known thermostat configuration that is suitable for cooking units and includes a bimetallic element therein to detect and prevent dangerous overheating conditions (Col 3, Lines 3-12).
With respect to the limitations of claims 12, 13, 14, 15, 16 and 17, Bucheister discloses the secured end (end of 74 adjacent to rivet 42) is attached to the connected end (end of 44 adjacent to rivet 42, Col 3); the second layer (spring lever 74) is nested within the first layer (contact member 44); the secured end (end of 74 adjacent to rivet 42) is positioned over the connected end (end of 44 adjacent to rivet 42, Col 3), and the contact end (contact button 52, Col 3) is positioned over the biasing end (end of 74 adjacent to opening 76); the second layer (74) is cladded to the first layer (44); further comprising a support rod (pin 38, Col 4) extending axially from the bimetallic disk (64) to the first layer (44); further comprising a second terminal (terminal 40, Col 3) mounted to the base and connected to the second coil section (as disclosed by Callahan), the first layer comprises a conduction pad (contact button 52) in selective electrical connection (fixed contact member 32, Col 3) with the second terminal at the contact end.

Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Callahan (US 8,723,085) in view of Bucheister (US 4,039,991) as applied to claim 11, further in view of Wahls (US 5,043,690).
With respect to the limitations of claims 18, 19 and 20, Callahan discloses the first layer (44) comprises a first material, and wherein the second layer (74) comprises a second material.  Callahan in view of Bucheister discloses the claimed invention except for the second layer comprises a second material having a higher electrical resistivity than the first material; the first material comprises silver, copper, or aluminum; the second material comprises nickel, iron, or chromium.
However, Wahls discloses the second layer comprises a second material having a higher electrical resistivity than the first material (Figs 1, 2, discs 12, 14, Invar, steel, Col 3, Lines 15-31); the first material comprises silver, copper, or aluminum (Col 3, Lines 15-31); the second material comprises nickel, iron, or chromium (Col 3, Lines 15-31, iron) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multiple layered conductive spring of Callahan in view of Bucheister silent to the layer material with the second layer comprises a second material having a higher electrical resistivity than the first material; the first material comprises silver, copper, or aluminum; the second material comprises nickel, iron, or chromium of Wahls for the purpose of providing a known bimetallic biasing member having multiple materials that is suitable for wide temperature differentials to be tolerated (Col 3, Lines 15-31).
Callahan in view of Bucheister and Wahls discloses the claimed invention except for the first material comprises silver, copper or aluminum.  However, Wahls discloses that using other suitable materials for the biasing member (Col 3, Lines 25-30) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the first material comprises silver, copper or aluminum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable materials involves only routine skill in the art (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/27/2022